In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00018-CV




     IN THE INTEREST OF J.W.S., F.S., CHILDREN




     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
                Trial Court No. 2012-559




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION
         Jared Wayne Scoggins’ parental rights to his child, F.S., were terminated as a result of a

suit brought by the Department of Family and Protective Services. On appeal, Scoggins argues

the evidence was legally and factually insufficient to support the trial court’s findings that he

(1) “engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endanger[ed] the physical or emotional well-being of the child” and (2) “knowingly

placed or knowingly allowed the child to remain in conditions or surroundings which

endanger[ed] the physical or emotional well-being of the child.” See TEX. FAM. CODE ANN.

§ 161.001(1)(D), (E) (West 2014). 1 We find that the evidence is legally and factually sufficient

to support the trial court’s termination of Scoggins’ parental rights to F.S. and affirm the trial

court’s judgment.

I.       Standard of Review

         A parent’s rights to “‘the companionship, care, custody, and management of his or her

children’” are constitutional interests “far more precious than any property right.” Santosky v.

Kramer, 455 U.S. 745, 758–59 (1982) (quoting Stanley v. Illinois, 405 U.S. 645, 651 (1972));

In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). Decisions from Texas courts show great respect

for the biological bond between parent and child, recognizing “that ‘the natural right which

exists between parents and their children is one of constitutional dimensions.’” In re J.W.T., 872
S.W.2d 189, 194–95 (Tex. 1994) (quoting Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976));

In re J.J. & K.J., 911 S.W.2d 437, 439 (Tex. App.—Texarkana 1995, writ denied). In a

1
 Scoggins does not challenge the trial court’s finding that termination of his parental rights to F.S. was in the child’s
best interests.

                                                           2
termination case, the Department seeks to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except for the child’s right to

inherit. See TEX. FAM. CODE ANN. § 161.206(b) (West 2014); Holick v. State, 685 S.W.2d 18,

20 (Tex. 1985). We strictly scrutinize termination proceedings in favor of the parent. In re

S.K.A., 236 S.W.3d 875, 900 (Tex. App.—Texarkana 2007, pet. denied) (citing Holick, 685
S.W.2d at 20).

       However, the Texas Supreme Court has also recognized that “‘the rights of natural

parents are not absolute; protection of the child is paramount. The rights of parenthood are

accorded only to those fit to accept the accompanying responsibilities.’” In re A.V. & J.V., 113
S.W.3d 355, 361 (Tex. 2003) (quoting J.W.T., 872 S.W.2d at 195). The child’s emotional and

physical interests must not be sacrificed merely to preserve parental rights. In re C.H., 89
S.W.3d 17, 26 (Tex. 2002).

       To terminate an individual’s parental rights to his child, the Department must prove, by

clear and convincing evidence, both of the following statutory requirements: (1) that the parent

engaged in at least one of the statutory grounds for termination and (2) that termination is in the

child’s best interest. TEX. FAM. CODE ANN. § 161.001 (West 2014); In re E.N.C., 384 S.W.3d
796, 798 (Tex. 2012); C.H., 89 S.W.3d at 23. The clear and convincing burden of proof has been

defined as “‘that measure or degree of proof which will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.’” C.H., 89
S.W.3d at 23 (quoting State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979) (per curiam); see

TEX. FAMILY CODE ANN. § 101.007 (West 2014).             Due process demands this heightened

                                                3
standard. E.N.C., 384 S.W.3d at 802 (citing In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002)).

Thus, in reviewing termination findings, we determine whether the evidence is such that a fact-

finder could reasonably form a firm belief or conviction about the truth of the State’s allegations.

C.H., 89 S.W.3d at 25.

       In a legal sufficiency review, termination findings are given appropriate deference. See

In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002); Smith v. Tex. Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 673, 679 (Tex. App.—Austin 2005, no pet.). In such cases, we consider all

the evidence in the light most favorable to the findings to determine whether the fact-finder

could reasonably have formed a firm belief or conviction that the grounds for termination were

proven. E.N.C., 384 S.W.3d at 802 (citing J.F.C., 96 S.W.3d at 266); In re J.P.B., 180 S.W.3d
570, 573 (Tex. 2005) (per curiam); In re J.L.B., 349 S.W.3d 836, 846 (Tex. App.—Texarkana

2011, no pet.). We assume that the fact-finder resolved disputed facts in favor of the finding if a

reasonable fact-finder could do so, disregard evidence that the fact-finder may have reasonably

disbelieved, and disregard testimony from witnesses whose credibility may reasonably be

doubted. E.N.C., 384 S.W.3d at 802 (citing J.F.C., 96 S.W.3d at 266); J.P.B., 180 S.W.3d at

573. We consider, however, undisputed evidence, even if it is contrary to the finding. J.P.B.,
180 S.W.3d at 573. That is, we must consider evidence favorable to termination if a reasonable

fact-finder could and disregard contrary evidence unless a reasonable fact-finder could not. Id.

We must, therefore, consider all of the evidence, not just that which favors the verdict. Id. But

we cannot weigh witness credibility issues that depend on the appearance and demeanor of the

witnesses, for that is solely the fact-finder’s province. Id. at 573, 574.

                                                  4
       If, in weighing the disputed evidence, the fact-finder could have reasonably resolved the

conflicts to form a firm conviction that the State’s allegations concerning the grounds for

termination were true, then the evidence is factually sufficient and the termination findings must

be upheld. C.H., 89 S.W.3d at 18–19; see J.F.C., 96 S.W.3d at 266. In applying this standard in

light of the clear and convincing standard, we must be careful not to “‘be so rigorous that the

only fact findings that could withstand review are those established beyond a reasonable doubt.’”

In re R.A.L., 291 S.W.3d 438, 443 (Tex. App.—Texarkana 2009, no pet.) (quoting In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006) (per curiam)).

II.    Factual Background

       The Department initially became involved after it received a report that Candice Smith

and her newborn baby, F.S., both tested positive for illegal drugs at the time of delivery on

August 24, 2012.      Smith admitted to Magan Cleveland, the Department’s investigations

supervisor, that she had used marihuana and methamphetamines throughout her pregnancy.

Smith informed Cleveland that the child’s father, thirty-three year-old Scoggins, was

incarcerated at the time of the child’s birth. Through discussions with Smith, Cleveland learned

that Scoggins and Smith had been dating for seven years even though Scoggins was still married

to Megan Scoggins. As a result of their affair, Smith and Scoggins were also the parents of four-

year-old J.S., who resided with a paternal great uncle, and five-year-old J.W.S., who had been

voluntarily left with “fictive kin” Leetha and Gene Riley. With another woman, Scoggins had

also fathered a child, K.S., a child whose sole managing conservators were Scoggins’ father and

stepmother. Cleveland’s investigation revealed that neither Smith nor Scoggins had ever acted

                                                5
as the primary caregivers of any of the children. The Department took possession of F.S. and

J.W.S.2

         Smith, who had an extensive history of drug use, was on community supervision for

drug-related offenses both during the Department’s initial intake and at the time of trial. She

voluntarily relinquished her parental rights to F.S. At trial, she informed the court that she was

abusing methamphetamine while she was dating Scoggins and that Scoggins knew of her drug

use in 2011. Smith also testified that her mother, Cindy Smith, began using drugs in early 2012

and that she and Scoggins were allowing Cindy to take care of J.W.S. According to Sarah Doke,

the guardian ad litem appointed to protect J.W.S. and F.S., Cindy knew Smith was using drugs

while J.W.S. was living with her.

         J.W.S.’s foster mother, Leetha Riley, also knew Smith and was well aware of her

problem with drugs. Riley lived across the street from Cindy and noticed that Smith and

Scoggins would leave for a few days after dropping off the child. During these times, Cindy

would bring J.W.S. to visit with Riley and her husband. As a result of the Department’s

intervention, J.W.S. was voluntarily placed with Riley and her husband, and Smith and Scoggins

both consented to the Rileys’ appointment as J.W.S.’s permanent managing conservators.

         Kyle Henson, an investigator with the Wood County Sheriff’s Office, testified that he

was familiar with Scoggins’ criminal history given that he had accumulated “19 jail incidents in

the Wood County Jail” alone. According to Henson, Scoggins was an alcoholic. He (1) had

2
 As a result of a mediated settlement agreement, the trial court appointed Scoggins as a possessory conservator of
J.W.S. Accordingly, this appeal does not concern J.W.S. Also, Smith testified at trial that while Scoggins believed
J.S. to be his child, he was not J.S.’s father. J.S. was not included in the Department’s suit because paternal family
members were already seeking custody of J.S. in Rains County.
                                                          6
several arrests for public intoxication, (2) was convicted of driving while intoxicated (DWI)

misdemeanors on June 18, 2000, and March 17, 2001, and (3) was placed on community

supervision following a conviction for felony DWI on January 2, 2002. In 2005, Scoggins’

community supervision for his felony DWI was revoked, and he was sentenced to three years’

imprisonment. After he was released, Scoggins was placed on deferred adjudication community

supervision on November 14, 2008, for burglary of a building—a state jail felony.                               In

October 2011, Scoggins was convicted of theft of property by check in an amount greater than

$20.00, but less than $500.00, and he was again placed on community supervision. However, he

was arrested in March 2012 when Smith was approximately three and one-half months pregnant

with F.S, and his community supervision was revoked in July 2012.

        In August 2012, (1) Scoggins was sentenced to eighteen months’ confinement in state jail

following a conviction of unauthorized use of a motor vehicle; (2) Scoggins was sentenced to

one year in a state jail facility following a conviction of theft of property in an amount greater

than $1,500.00, but less than $20,000.00; and (3) Scoggins’ community supervision for the 2008

burglary of a building offense was revoked, he was adjudicated guilty, and he was sentenced to

eighteen months’ confinement in a state jail facility. F.S. was born on August 24, 2012, and the

Department became involved in the case shortly thereafter. Scoggins was given credit for time

he spent in jail from March 30 through August 16, 2012.                        Scoggins was released from

incarceration in October 2013 and was able to meet then one-year-old F.S. 3

3
 F.S.’s foster parents were Keith and Susan Brewer. Keith testified that F.S. was three weeks old when she came to
live with them, that F.S. considered the Brewers to be her family, and that they intended to adopt the child. Keith
testified that Scoggins had only missed two or three weeks of visitation with F.S. since his release from
confinement.
                                                        7
            Laci Alexander, the Department’s conservatorship caseworker, met Scoggins after he was

released on October 4, 2013, and developed a family plan for him, which included psychological

assessment and counseling.                Doctor Eugene Winsted, III, a licensed forensic psychologist,

conducted Scoggins’ initial psychosocial assessment. Winsted testified that Scoggins, who had

been physically abused as a child, showed paranoid, antisocial, and dependent personality

features. Winsted noted that Scoggins had a long history of alcohol abuse and that he had

attended substance abuse treatment programs in 2002 and 2005.                                  According to Winsted,

Scoggins, who had once attended special education classes for math and English, was

functioning “in the borderline range of intelligence.” Winsted did not believe that Scoggins’

range of intelligence alone would have a significant negative impact on his ability to parent, but

was concerned that Scoggins expressed a rigid parenting style and might not be empathetic to

children’s needs. Winsted recommended further counseling.

            Stenet Palmer Frost, a licensed professional counselor, counseled Scoggins and described

him to be in a state of crisis. According to Frost, Scoggins admitted that he was a heavy drinker

and an alcoholic, that he had been in and out of county jail since he was nineteen years old, and

that he had never maintained a long and stable period of employment. 4 Scoggins, who was

unemployed from the time of his release until January 14, 2014, had moved back into his

mother’s home. 5 Frost testified that Scoggins had custody of none of his four children and that


4
    Scoggins told Frost that he had been arrested for traffic tickets and for failure to pay child support.
5
 Catherine Louis Crain, Scoggins’ mother, testified that Scoggins was living with her. She described Smith as a
“total screw-up” who is not allowed at her house. Crain’s home did not pass a home study because Crain worked
two jobs and her main plan for taking care of F.S. was to have Scoggins look after the child. However, Scoggins
was in jail at the time of the home study.
                                                               8
he was depressed. Frost stated, “I fully believe [Scoggins] was aware of [Smith’s] less-than-

positive behavior,” but ignored it.            Frost noticed that Scoggins kept his appointments and

believed that he was showing a readiness and willingness to change.

         However, on December 10, 2013, Scoggins was again arrested and indicted for organized

retail theft, including theft of beer. This arrest undermined Frost’s belief that Scoggins was

ready and willing to change. Nevertheless, Frost believed that Scoggins should be given the

opportunity to look after F.S.

         On January 14, 2014, Scoggins found employment with Latshaw Drilling out of Tulsa,

Oklahoma. His employment required him to travel to Andrews, Texas, to work in an oil field for

two weeks at a time. The job paid $24.00 an hour and would allow Scoggins to eventually

provide health benefits for his children.

         Scoggins had been working for a little over a month when the Department’s case came to

trial on February 21, 2014. Alexander testified that while Scoggins had completed parenting

classes and counseling, he (1) had failed to seek substance abuse treatment, (2) had missed a few

opportunities to visit with J.W.S. and F.S., and (3) had continued his sexual relationship with

Smith despite warnings that such conduct could undermine his case by suggesting that he would

continue to allow Smith to endanger F.S. 6 Alexander was mostly concerned that Scoggins had




6
 Alexander also testified that she asked Scoggins to submit to a random drug test on January 14, 2014, that Scoggins
failed to report for the test, and that the Department’s policy equated the missed drug test with a positive drug test.
However, Alexander admitted that she was later made aware that Scoggins was working in Andrews, Texas, on
January 14, 2014.
                                                          9
not yet provided any plan as to how he was going to care for F.S. 7 Alexander speculated that

Scoggins knew Smith was several months pregnant before he went to jail, but still continued

engaging in criminal activity and testified that she believed Scoggins knowingly committed the

Section 161.001(D) and (E) predicate offenses. See TEX. FAM. CODE ANN. § 161.001(1)(D), (E).

        By the time of trial, J.W.S. had remained with the Rileys for approximately one and one-

half years. Riley testified that J.W.S. could not use his hands to grip objects and was unable to

talk when he arrived in their home at four years old. Medical treatment revealed that J.W.S. was

“tongue-tied,” which required minor surgery to clip his tongue so that he could stick his tongue

out and raise it in order to speak. J.W.S. was also reluctant to visit or make eye contact with

others and was diagnosed with autism. Riley testified that J.W.S. was in therapy and was

improving dramatically.

        Doke testified that J.W.S.’s psychologist believed that his behavioral problems were

linked to neglect during his early childhood. She reflected on the fact that Scoggins left J.W.S.

with Smith even though, according to Smith’s testimony, he knew by at least 2011 that Smith

was on drugs. Doke highlighted the fact that F.S. had not met Scoggins until she was over one

year old. Referring to his most recent arrest, Doke opined that Scoggins had not taken advantage

of the six-month extension the trial court granted him so that he might get his affairs in order

before facing trial. Doke recommended that Scoggins’ parental rights be terminated.




7
 Alexander claimed that Scoggins had not maintained stable housing. However, the record shows that he was living
with his mother and that the main reason why the home study was denied was because Scoggins, who would be the
primary caretaker, was in jail.
                                                      10
            Scoggins 8 argued that, although his criminal history was extensive, he had no family

violence or assault charges. At trial, Smith testified that Scoggins was always employed while

he took care of J.W.S. and that he was a good father. Riley testified that Scoggins loved his

children, but that she believed he would be unable to provide for F.S.

            On March 11, 2014, the trial court found that the Section 161.001(1)(D) and (E) predicate

requirements were met, and Scoggins’ parental rights to F.S. were terminated. 9

III.        Sufficient Evidence Supports the Trial Court’s Finding that Scoggins Engaged in a
            Statutory Ground for Termination

            Only one predicate finding under Section 161.001(1) is necessary to support a judgment

of termination when there is also a finding that termination is in the child’s best interest. A.V.,
113 S.W.3d at 362; In re K.W., 335 S.W.3d 767, 769 (Tex. App.—Texarkana 2011, no pet.);

In re N.R., 101 S.W.3d 771, 775 (Tex. App.—Texarkana 2003, no pet.). “‘If multiple predicate

grounds are found by the trial court, we will affirm based on any one ground because only one is

necessary for termination of parental rights.’” K.W., 335 S.W.3d at 769 (quoting In re D.S., 333
S.W.3d 379, 388 (Tex. App.—Amarillo 2011, no pet.)).

            The Department alleged that Scoggins engaged in conduct which endangered F.S.’s

physical or emotional well-being. See TEX. FAM. CODE ANN. § 161.001(1)(E). Endanger

“means more than a threat of metaphysical injury or potential ill effects of a less-than-ideal

family environment.” E.N.C., 384 S.W.3d at 803. It “‘means to expose to loss or injury.’” In re

N.S.G., 235 S.W.3d 358, 367 (Tex. App.—Texarkana 2007, no pet.) (quoting Tex. Dep’t of
8
    Scoggins did not testify at trial.
9
 The trial court relied heavily on the fact that Scoggins was not seeking reunification with the child but wanted
someone else to take care of the child as long as he could remain the child’s possessory conservator.
                                                       11
Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)). This statutory ground for termination

“‘refers only to the parent’s conduct, as evidenced not only by the parent’s acts, but also by the

parent’s omissions or failures to act.’” Id. at 366–67 (quoting In re S.K., 198 S.W.3d 899, 902

(Tex. App.—Dallas 2006, pet. denied)). “‘The conduct to be examined includes what the parent

did both before and after the child was born.’” Id. at 367 (quoting S.K., 198 S.W.3d at 902); see

E.N.C., 384 S.W.3d at 804–05. “To be relevant, the conduct does not have to have been directed

at the child, nor must actual harm result to the child from the conduct.” Perez v. Tex. Dep’t of

Protective & Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet) (citing

Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas

1995, no writ); E.N.C., 384 S.W.3d at 803; N.S.G., 235 S.W.3d at 367). However, termination

under this ground “must be based on more than a single act or omission; a voluntary, deliberate,

and conscious course of conduct by the parent is required.” Perez, 148 S.W.3d at 436 (citing

In re K.M.M., 993 S.W.2d 225, 228 (Tex. App.—Eastland 1999, no pet.)); see Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533–34 (Tex. 1987); N.S.G., 235 S.W.3d at 367. “The

specific danger to the child’s well-being need not be established as an independent proposition,

but may be inferred from parental misconduct.” Perez, 148 S.W.3d at 436 (citing In re N.K., 99
S.W.3d 295, 300 (Tex. App.—Texarkana 2003, no pet.)).

       “Endangerment can . . . include knowledge that a child’s mother abused drugs.” In re

U.P., 105 S.W.3d 222, 234 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (citing In re

M.J.M.L., 31 S.W.3d 347, 351–52 (Tex. App.—San Antonio 2000, pet. denied)).                   The

undisputed evidence in this case demonstrated that Smith was a drug addict who used illegal

                                               12
drugs before and throughout her pregnancy with F.S. By 2011, Smith testified that Scoggins

knew of her drug use and, therefore, the danger it presented to F.S. Smith’s lengthy addiction

was noticed by Cindy, also a drug addict, and by Riley. Frost indicated that while Scoggins was

aware of Smith’s “less-than-positive behavior,” he chose to look the other way instead of forcing

Smith to seek help. This evidence was sufficient for the trial court to find that Scoggins knew of

Smith’s drug use during the pregnancy, but did nothing to stop it. Scoggins’ omission—the

failure to take any action to protect F.S. from Smith’s drug abuse—which occurred throughout

Smith’s pregnancy, was both legally and factually sufficient to support the trial court’s finding

that Scoggins engaged in conduct that endangered F.S. See id.; In re S.K.A., No. 10-08-00347-

CV, 2009 WL 2645027, at *9 (Tex. App.—Waco Aug. 19, 2009, no pet.) (mem. op.) (finding

same omission sufficient to establish statutory predicate under ground D).

       Yet, Scoggins argues that he was jailed in March 2012, spent a majority of Smith’s

pregnancy in jail, and might not have known at the time of his confinement that Smith was

pregnant or that he was the child’s father. This argument has previously been rejected. In a

similar case, Father began a sexual relationship with Mother even though he was aware that

Mother used drugs. In re J.W., 152 S.W.3d 200, 203 (Tex. App.—Dallas 2004, pet. denied).

Unbeknown to Father, Mother became pregnant. Id. Father was imprisoned in May, when

Mother was approximately two months’ pregnant, and did not learn of her pregnancy until

October. Id. Mother continued to use drugs throughout her pregnancy. Id. Child was born in

December. Id. On those facts, our sister court wrote that because Section 161.001(1)(E) looks to

conduct occurring both before and after the child is born, a “parent need not know of the child’s

                                               13
existence in order to support a finding under subsection (E) . . . . Rather, it is sufficient that the

child is exposed to loss or injury.” Id. at 205 (citing In re M.D.S., 1 S.W.3d 190, 198 (Tex.

App.—Amarillo 1999, no pet.) (finding conduct before determination of paternity can be

sufficient to support termination)). Moreover, given that Smith was three and one-half months

pregnant at the time Scoggins was jailed, the trial court could reasonably find that Scoggins was

aware of the pregnancy.

       Also, evidence of how a parent has treated other children is relevant in determining

whether a course of conduct has been established under ground E. In re K.R.G., No. 02-12-

00384-CV, 2013 WL 3179498, at *20 (Tex. App.—Fort Worth Mar. 21, 2013, pets. (2) denied)

(mem. op.) (citing In re D.T., 34 S.W.3d 625, 636–37 (Tex. App.—Fort Worth 2000, pet.

denied)). The evidence demonstrated that Scoggins had been unable to care for any of his

children. Although Smith knew that Cindy was a drug addict, Scoggins and Smith often left

J.W.S. in her care. At four years old, J.W.S. was unable to speak due to a malformation which

required surgery, was unable to grip objects, and experienced behavior problems that were

thought to stem from neglect, possibly caused, in part, by Scoggins’ incarceration.

       “‘[C]onduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child.’” J.L.B., 349 S.W.3d at 848 (quoting N.S.G., 235

at 367–68). Thus, “intentional criminal activity which expose[s] the parent to incarceration is

relevant evidence tending to establish a course of conduct endangering the emotional and

physical well-being of the child.” In re A.W.T., 61 S.W.3d 87, 89 (Tex. App.—Amarillo 2001,

no pet.) (per curiam) (citing Allred v. Harris Cnty. Child Welfare Unit, 615 S.W.2d 803, 806

                                                 14
(Tex. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.)). Yet, imprisonment, standing alone,

does not constitute engaging in conduct which endangers the physical or emotional well-being of

the child. J.W., 152 S.W.3d at 205. “It is, however, a fact properly considered on the issue of

endangerment.” Id. (citing Boyd, 727 S.W.2d at 533–34). “The petitioner need not show that

imprisonment was a result of a course of conduct that endangered the child.” Id. Rather, it must

only be shown that imprisonment was a part of a course of endangering conduct. Id. Thus, if the

evidence, including imprisonment, proves a course of conduct that has the effect of endangering

the child’s physical or emotional well-being, a finding under subsection (E) is supportable.

Boyd, 727 S.W.2d at 533–34.

         Scoggins had an addiction to alcohol and is a self-proclaimed alcoholic. As a result of

his addiction, he was arrested several times for alcohol-related offenses. Scoggins had been in

and out of jail from a young age. Although he was placed on deferred adjudication community

supervision for burglary of a building and regular community supervision for theft by check,

Scoggins committed additional offenses in March 2012, which led to (1) his confinement at a

time when Smith was approximately three and one-half months’ pregnant, (2) the revocation of

his theft-related community supervision, (3) an adjudication of guilt on the burglary charge, and

(4) additional criminal convictions for unauthorized use of a vehicle and theft of property.10


10
  “Drug addiction and its effect on a parent’s life and ability to parent may establish an endangering course of
conduct” by a parent sufficient to support a petition to terminate parental rights because “‘conduct that subjects a
child to a life of uncertainty and instability endangers the physical and emotional well-being of a child.’” Perez, 148
S.W.3d at 436; J.L.B., 349 S.W.3d at 848 (quoting N.S.G., 235 at 367–68). Although Scoggins was an alcoholic, he
failed to complete the substance abuse treatment that was a part of his family plan. Even though no crime had been
proven at the time of trial, the record showed that Scoggins had been indicted by a grand jury for the alleged
December 2013 theft of beer. The trial court could have determined that Scoggins’ alcoholism and pattern of
incarceration as a result of his addiction subjected F.S. to a life of uncertainty and instability.
                                                         15
Scoggins’ incarceration limited his ability to visit with or provide for his children, forced him to

leave J.W.S. in Smith or Cindy’s care, notwithstanding their association with illegal drugs, and

limited his ability to personally ensure that Smith remained drug free during her pregnancy

beyond notifying the Department or law enforcement.

       After reviewing all of the evidence in both the light most favorable to the findings and in

a neutral light, we find that the trial court could have reasonably formed a firm belief or

conviction that Scoggins engaged in conduct which endangered F.S.’s physical or emotional

well-being. Therefore, we find the evidence legally and factually sufficient to support the

termination of Scoggins’ parental rights to F.S.

IV.    Conclusion

       We affirm the trial court’s judgment.




                                               Jack Carter
                                               Justice

Date Submitted:        June 19, 2014
Date Decided:          July 2, 2014




                                                   16